IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 170 MM 2020
                                               :
                    Respondent                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
ADRIEN JACKIE ROBINSON,                        :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of February, 2021, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Charles Hobbs, Esquire, is

ORDERED to file a Petition for Allowance of Appeal within 15 days.